DETAILED ACTION
This office action is based on the claim set submitted and filed on 09/17/2020.
Claims 1-11 and 13-21 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020, 05/20/2021, 05/11/2022 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an examination value prediction unit” in independent Claim(s) 1-3, 5, 9, 13, and 15-17 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “unit” and functional language “predicts a future examination value for a prediction subject” without reciting sufficient structure to achieve the function.
“a sheet output unit” in independent Claim(s) 1, 4-5, 9-10, and 14-17 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “unit” and functional language “generates and outputs an information providing sheet for each subject being assisted” without reciting sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claim(s) 1-10 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a sheet output unit which generates and outputs…”, in Claim 1 and 9-10, 14, “the sheet output unit compares…” in Claim 4, “the sheet output unit specifies…”in Claim 5, 15-17, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 2-9 and 13-21 accordingly are rejected as being dependent on rejected independent claims.
The specification para 29-30 discloses a sheet output unit while [Fig. 1, 16], para 30, 38-39, 65, 75, 100, 106, 110 disclose a processing device comprising units as main processing units but does not make it clear what the structure of the units are, hardware or software which is not considered an adequate structure to perform the claimed functions. To perform the claimed functions, a computer comprising of hardware (processor, memory, etc., …) and software/algorithm to be programed to perform the functions may be considered an adequate structure yet there is no disclosure of any particular structure, either explicitly or inherently, to perform the functions as used herein, includes but is not limited to hardware, firmware, software and/or combinations of each to perform a function(s) or an action(s), and/or to cause a function or action from another logic, method, and/or system. The use of the term, for example “a sheet output unit” in the claim language is not sufficient system structure for performing analysis or analyzing health report. As would be recognized by those of ordinary skill in the art, the terms for example “a sheet output unit”, can be performed by any type of software and hardware combination which can be any generic computer. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform(s) the claimed function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-10 and 13-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically, with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).

Claim 1, 9-10, and 14 recite “sheet output unit”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation or what does it mean. As described in applicant’s drawings, [Fig. 1, 16], and paragraphs 30, 38-39, 65, 75, 100, 106, 110 disclose sheet output unit with no sufficient details of corresponding structure to perform the claimed invention, see MPEP 2181 (IV). There is no support as to how sheet output unit as disclosed in the specification can perform the steps claimed.
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed. Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10 and 13-21 are drawn to a system/device, and Claim 11 is drawn to a method, which are within the four statutory categories (i.e. a machine and a process). Claims 1-11 and 13-21 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process to predicate and improve a person health and lifestyle. Generating a predictive model to predict future outcome using existing data is an abstract idea that could have been performed by a human actor but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process of identifying condition and provide information or recommendation/promoting for improvement for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.

Independent claims 1, 10, and 11 recite the steps of: 
“predicts[ing] a future examination value for a prediction subject who is a designated person or a predetermined person specifying the relationship between a plurality of variables corresponding to one or more items relating to the current or past lifestyle habits of a certain person and a future examination value of the person;
generates[ing], on the basis of the result of prediction, an information providing sheet for each subject being assisted who is considered the subject of assistance among prediction subjects, the information providing sheet including information for improving the lifestyle habits, preventing disorders, or promoting health of the subject being assisted”
The limitation, as drafted, given the broadest reasonable interpretation, cover performance of the limitations by a human actor that constitute a method of organizing human activity (i.e., managing person behavior and interactions including following instructions), thus, an abstract idea, but for the recitation of generic computer components. The claimed concept encompasses to performance of the limitations of a method of organizing human activity manually to predict or forecast an examination value of a person by evaluating habits of the person and generate information to improve lifestyle and health of the person, using the data for generating different predictive models to predict which are steps classified as observing, evaluating, judging, and provide opinion. Predicating a future result or outcome based on known data is/are step(s) that could be performed by a human and therefore are a method of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the "method of organizing human activity: grouping of abstract ideas.). Accordingly, claims 1, 10, and 11 recite an abstract idea. 

This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. The claims recite additional elements such as “a storage unit, output device”. These additional elements have been interpreted to be a computer/computer component with a general - purpose which is disclosed at a high - level of generality (i.e., output device, storage unit) (Applicant, p. 28), and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). The claim reciting also additional element(s) such as “outputs[ing]”, “stores prediction result data” which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). Additionally, these elements effectively amount to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 0104-0105) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus, the judicial exceptions recited in claim 1 is not integrated into a practical application. The claim as a whole is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. output device, storage); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing, and output), see (Applicant p. 28-29). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). Moreover, the additional element of “store[ing]”, that is storing and retrieving information in memory amounts to more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(iv), Versata Dev. Group, Inc., and OIP Techs. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(h). The claims are not patent eligible.
 
Dependent Claims 2-9 and 13-21 include all of the limitations of claim(s) 1 and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claims 2-9 and 13-21 , the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 10-11, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nemoto et al. (US 2015/0193588 A1- “Nemoto”).

Regarding Claim 1 (Currently Amended), Nemoto teaches a health assistance system comprising:
an examination value prediction unit which predicts a future examination value for a prediction subject who is a designated person or a predetermined person using a prediction model specifying the relationship between a plurality of variables corresponding to one or more items relating to the current or past lifestyle habits of a certain person and a future examination value of the person; Nemoto discloses a primary use service providing unit or estimating unit [predication unit] collecting and evaluating personal health records (PHR) or health information big data, e.g. biological and behavior information, for one or more individuals of a predetermined group comprising genome and lifestyle data [plurality of variables] relating to a behaviors or habits to estimate or expect future health risks/disease outbreak probabilities in predetermined period of time [future examination value] (Nemoto: [Fig. 5, 8], [0042], [0062]-[0064], [0068], [0097], [0123], [claim 1, 3, 38])
a sheet output unit which generates and outputs, on the basis of the result of prediction, an information providing sheet for each subject being assisted who is considered the subject of assistance among prediction subjects, the information providing sheet including information for improving the lifestyle habits, preventing disorders, or promoting health of the subject being assisted Nemoto discloses a secondary use service providing unit or output unit [sheet output unit] which provides results of analysis [predications] for the predetermined group where the output provides on a display for each target person future information to include health promotions, deviation from ideal and guidance by encouraging to improve (Nemoto: [Fig. 1] [0044], [0048]-[0049], [0063], [0065], [claim 25]).

Regarding Claim 2 (Currently Amended), Nemoto teaches the health assistance system according to claim 1, wherein the prediction model is a prediction model specifying the relationship between a plurality of variables corresponding to examination values of a certain person for a past predetermined period and one or more items relating to current or past lifestyle habits, and a future examination value of the person, Nemoto discloses collecting personal health records (PHR) or health information (e.g. biological, behavior, lifestyle habits, life log information) and life log information and using big data to determine relation between variables, e.g. nicotine intake to calculate smoking habit value or lifestyle type changes according to a predetermined period (e.g. day, week, month, etc.) to estimate health risk probabilities (Nemoto: [0068], [0081], [0087], [0096]-[0097], [0123])
the examination value prediction unit acquires at least the examination values for the past predetermined period used for the prediction model from record data of a prediction subject, and predicts a future examination value of the prediction subject, Nemoto discloses collecting of the individual health test data [examination values] from different sources such as primary care, medical records, heath facilities, etc. to be used to estimate changes in the individual health information [predicts a future examination values] Nemoto: [0062], [0097], [0123])
in a case where there is a deficiency in the examination values for the past predetermined period used for the prediction model in the record data of the prediction subject, the examination value prediction unit complements the deficient part with an examination value of another person in the same generation with the same sex as the prediction subject Nemoto discloses PHR big data analyzing unit derives predetermined biological information for each group of users based on attributes such as residential area, age, sex, race, etc., and derives both biological information values for each user and an average for each value of the group as such the deficient value in the person data may be complemented with an average value of persons with the same group sharing same attributes such as sex (Nemoto: [0218], [0222]-[0224]).

Regarding Claim 3 (Currently Amended), Nemoto teaches the health assistance system according to claim 1, the examination value prediction unit predicts, using a plurality of prediction models respectively corresponding to a plurality of examination items, respective future examination values of the plurality of examination items of a prediction subject, Nemoto discloses big data analysis for different scenarios [models] and plot on an estimation table for disease outbreak or future disease [plurality of examination items] using genome types and lifestyle types to derive [predict] probabilities of the disease outbreak [future examination values] (Nemoto: [Fig. 7, 8], [0094]-[0097])
the examination value prediction unit predicts a first examination value that is a future examination value of the prediction subject in a case where the prediction subject continues current lifestyle habits, and in a case where there is an examination value predicted to deteriorate in the future, for a high-risk examination item that is an examination item of the examination value, the examination value prediction unit further predicts a second examination value that is a future examination value of the prediction subject in a case where the lifestyle habits are reviewed, Nemoto discloses analyzing the big data generating health risk estimation after a period of time [future examination value] and when a person continues living the same lifestyle type [continues current lifestyle habits] and analysis unit may compare results of the estimation if indicating to a bad direction [deteriorate] and estimate a person with lifestyle type developing a list of disease with high outbreak risks [high-risk examination item] while a change or different lifestyle type [lifestyle habits are reviewed] may reduce or remove the list of disease with high risk probabilities [second examination value] (Nemoto: [0097], [0100], [0141]
the information providing sheet includes the first examination value of each of the plurality of examination items of an subject being assisted, and in a case where the high-risk examination item is included in a prediction result of the subject being assisted, for a review item having a high improvement effect with respect to the high-risk examination item, the information providing sheet includes at least contents of the item after review and the second examination value after review Nemoto discloses primary service unit [predication unit] receiving changes in lifestyle and display on a screen a simulation of health risk (Nemoto: [Fig. 13], [0124], [0141]).

Regarding Claim 5 (Currently Amended), Nemoto teaches the health assistance system according to claim 3, wherein the examination value prediction unit predicts, for the high-risk examination item, future examination values of all review patterns for one or more items relating to the lifestyle habits, Nemoto discloses analysis unit derives risk values for each estimation target period [future examination values] based on patterns associated with lifestyle type(s) [habits] such as using a “virtual clone to present a current or present health status and future status adding the lifestyle contributing to the present health state (Nemoto: [Fig. 13], [0099]-[0100], [0114]-[0115], [0140])
the sheet output unit specifies a predetermined number of review patterns from all the review patterns in descending order of the degree of improvement, and uses an item changed in the specified review patterns as a review item with a high improvement effect with respect to the high-risk examination item Nemoto discloses a portal site displaying a simulation of patterns for one or more lifestyle types listed in an order of improvement such as descending order from drinking lifestyle type following an improvement in sleeping lifestyle type and display each selected lifestyle type state of the person and changes according to changing lifestyle (Nemoto: [Fig. 12, 13], [0141], [0142]).

Regarding Claim 7 (Currently Amended), Nemoto teaches the health assistance system according to any one of claim 1, wherein the information providing sheet includes information indicating a specific means for improving lifestyle habits promoted by an organization to which a subject being assisted belongs Nemoto discloses attending doctor providing through the comments tab or displaying the “virtual clone” providing after simulation of health status where attending doctor provides information that promotes improving lifestyle type such as diet by consuming less sugar or salt or reduce drinking [improving lifestyle habits] as such propose enhancement to the lifestyle of the user (Nemoto: [Fig. 1, 12, 16],  [0038] [0114], [0146]-[0149]).

Regarding Claim 10 (Currently Amended), Nemoto teaches an information providing sheet output device comprising:
a storage unit which stores prediction result data indicating a result of predicting a future examination value for a prediction subject who is a designated person or a predetermined person using a prediction model specifying the relationship between a plurality of variables corresponding to one or more items relating to the current or past lifestyle habits of a certain person and a future examination value of the person; Nemoto discloses an accumulation unit that stores analysis results of a primary use service providing unit or estimating unit [predication unit] configured for collecting and evaluating personal health records (PHR) or health information big data, e.g. biological and behavior information, for one or more individuals of a predetermined group comprising genome and lifestyle data [plurality of variables] relating to a behaviors or habits to estimate or expect future health risks/disease outbreak probabilities in predetermined period of time [future examination value] (Nemoto: [Fig. 5, 8, 25], [0036], [0062]-[0064], [0068], [0073], [0080]-[0081], [0087]-[0088], [0097], [0123], [0185], [claim 1, 3, 38])
a sheet output unit which generates and outputs, on the basis of the result of prediction, an information providing sheet for each subject being assisted who is considered the subject of assistance among prediction subjects, the information providing sheet including information for improving the lifestyle habits, preventing disorders, or promoting health of the subject being assisted Nemoto discloses a secondary use service providing unit or output unit [sheet output unit] which provides results of analysis [predications] for the predetermined group where the output provides on a display for each target person future information to include health promotions, deviation from ideal and guidance by encouraging to improve (Nemoto: [Fig. 1] [0044], [0048]-[0049], [0063], [0065]-[0066], [0113], [claim 25]).

Regarding Claim 11 (Original), Nemoto teaches a health assistance method comprising:
The claim repeats substantially the same limitations in Claim 1. As such, claim 11 is rejected for substantially the same reasons given for claim 1, and is incorporated herein.

Regarding Claim 13 and 15-17 (New), the claims repeat substantially the same limitations in Claim 3 and 5. As such, claims 13 and 15-17 are rejected for substantially the same reasons given for claim 3 and 5, and is incorporated herein.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al. (US 2015/0193588 A1- “Nemoto”) in view of Fukunishi et al. (WO2017204233A1 – “Fukunishi”)

Regarding Claim 4 (Currently Amended), Nemoto teaches the health assistance system according to claim 3, wherein Nemoto discloses collecting and analyzing health information or PHR big data available for high outbreak risks diseases [current examination value] based on monitoring a progresses and deviation [deterioration ratio] of a health value over a period of time and comparing the results with future high-risk estimation for disease using factors for the lifestyle types and genome types and determine based on the factor the diseases having high outbreak risks output in the order of stronger influence to weak influence and generated a ranking list highest to lowest and (Nemoto: [Fig. 7, 8, 24A-C], [0096]-[100], [0111], [0114], [0124], [0225]).
However, Nemoto does not expressly discloses comparing the current and future value and selects high-risk items in a descending order of deterioration ration 
Fukunishi teaches 
the number of the high-risk examination items is two or less, and the sheet output unit compares a current examination value with a future examination value, and selects the high-risk examination items in descending order of a deterioration ratio Fukunishi discloses a list of examination item as in [Fig. 6] and comparison of the risk such as high, medium, low risk according to current and future (1-3 years) values and list the risk examination or disease range in the order from high risk of suffering [in descending order] according to the amount or level and direction of change of a predicted future examination value and the current examination showing [deterioration ration] (Fukunishi: [Fig. 5, 6, 9], [0041]-[0042], [0045], [0053]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Nemoto to use two or less of the list of examination items presented by Fukunishi [Fig. 6] and compare the items using the disclosed current value and future value and list them in order from highest risk such as a descending order according to deterioration state, as taught by Fukunishi which helps recognizing expected future health issues and improving lifestyle habits and provide a positive change in in health condition (Fukunishi: [0017], [0054]).

Regarding Claim 14 (New), the claim repeats substantially the same limitations in Claim 4. As such, claim 14 is rejected for substantially the same reasons given for claim 4, and is incorporated herein.

Claim 6 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al. (US 2015/0193588 A1- “Nemoto”) in view of Takada et al. (US 20180004903 A1- “Takada”) 

Regarding Claim 6 (Currently Amended), Nemoto teaches the health assistance system according to any one of claim 1, Nemoto discloses a daily medical checkup mechanism to create an ideal lifestyle providing updated vital data that may be analyzed by the PHR apparatus using analyzing unit to determine a future disease outbreak where data is collected based on frequency determined such as once a day [medical checkup ratio for a predetermined number of times] or may be defined to be once a week, a month, or a year bases to accumulate life log data and uploaded to be analyzed and estimate health high risks (Nemoto: [0040]-[0042], [0053], [0076], [0099], [0119]-[0120], [0156], [0243]).
However, Nemoto does not expressly discloses a ratio of health checkups for predetermined number of times of past regularly performed.
Takada teaches 
wherein the subject being assisted or a prediction subject who is a candidate for the subject being assisted is determined on the basis of a medical checkup ratio for a predetermined number of times of past predetermined medical checkups regularly performed Takada discloses a health checkups is performed on a same season every year while in some cases, a user may have more than one checkup data performed in the same year such as in [Fig. 3] where one user (e.g. K0001) has 3 checkups in the same year while another (K0002) has 2 checkups in the same year or just 1 checkup that is to be performed every year on a scheduled period every year which indicates a different number checkups [a medical checkup ratio for a predetermined number of times of past predetermined medical checkups] where the health checkup information for a past period (e.g. 2004) is computed based on number of checkups performed or missed and use data to forecast onset of a health condition of the user after a number of years (Takada: [Fig. 3], [0040], [0052][0082],).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Nemoto to incorporate number of checkups performed by a user in a certain period of time which indicates a ratio of checkup for the past period to predict future health, as taught by Takada which helps providing  an effective and efficient operation for health guidance for a predicated future health condition (Takada: [0005-0006]).

Regarding Claim 18-21 (New), the claims repeat substantially the same limitations in Claim 6. As such, claims 18-21 are rejected for substantially the same reasons given for claim 6, and is incorporated herein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al. (US 2015/0193588 A1- “Nemoto”) in view of Kotani (Google machine translation JP6188906B1) 

Regarding Claim 8 (Currently Amended), Nemoto teaches the health assistance system according to any one of claim 1, Nemoto discloses attribute information of an individual to include name, residential area [address] ([0218], [0220])
However, does not expressly discloses an information sheet with an address and name of a subject described at a position matched with window frame of envelop with window.
Kotani teaches
wherein in the information providing sheet, an address and a name of a subject being assisted are described at a position matched with a window frame of a predetermined envelope with a window Kotani discloses a sheet with a window frame comprising a name and address of recipient and sender where the position of the frames matching an envelope window for displaying information (Kotani: [Fig. 2, 3], [p. 2-4, 6])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Nemoto to incorporate outputting a sheet or letter to include information such as patient name and address and position the information matching a frame position of a mailing envelope, as taught by Kotani which helps improving mailing efficiency and save time (Kotani: [p. 7]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al. (US 2015/0193588 A1- “Nemoto”) in view of Watanabe (Google machine translated JP2005107625A) 

Regarding Claim 9 (Currently Amended), Nemoto teaches the health assistance system according to any one of claim 1, wherein the examination value prediction unit predicts, using a plurality of prediction models respectively corresponding to a plurality of examination items, respective future examination values of the plurality of examination items of each of a plurality of prediction subjects, Nemoto discloses a primary use service providing unit or estimating unit [predication unit] collecting and evaluating personal health records (PHR) or health information big data, e.g. biological and behavior information, for one or more individuals of a predetermined group comprising genome and lifestyle data [plurality of variables] relating to a behaviors or habits to estimate or expect future health risks/disease outbreak probabilities in predetermined period of time [future examination value] (Nemoto: [Fig. 5, 8], [0062]-[0064], [0068], [0073], [0080], [0087]-[0088], [0097], [0123], [claim 1, 3, 38])
when the sheet output unit generates one information providing sheet for each subject being assisted who has been determined to be a target person of assistance among the plurality of prediction subjects … Nemoto discloses a portal displays information for each person being assessed, e.g. user A, and where the information is listed and arranged on single page display [sheet as a file] (Nemoto: [Fig. 12]).
However, Nemoto does not disclose the sheet output unit generates the information providing sheet as a file
Watanabe teaches, the sheet output unit generates the information providing sheet as a file in which the information providing sheet of one subject being assisted is arranged on one page Watanabe discloses patient life guidance information holds information to improve patient lifestyle such as meal and exercise and summaries provided in a digital format as a file, e.g. PDF file, etc., where the summaries of the patient may be provided on one page (Watanabe: [Fig. 5-6] [p. 6], [0055] 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Nemoto to incorporate outputting patient life guidance using a printing module where the information is stored as file, to be mailed to the patient, as taught by Watanabe which helps providing better life guidance for improving patient lifestyle (Watanabe: [p. 6]).


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2017/0329932		Living - Habit Improvement Device, Living - Habit Improvement Method, And Living - Habit Improvement System 
US 2018/0114602		Interactive Graphical User Interfaces For Implementing Personalized Health And Wellness Programs Predicting Same, and Targeting Improved Healthcare Quality and Profitability
US20030167188		Method of supporting health checkup, an apparatus for implementing the same and a medium recording their processing programs
JP2017021725A 		Apparatus, system, and method for health management
US 2018/0004903		Analysis System And Analysis Method
The references are relevant since it discloses analyzing of a of a user wellness based on lifestyle and medical information and assess improvement to be presented to the user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626